             Case 7:20-cv-08711-VB Document 18 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
YOLISBETH MARMOL,                                              :
                                    Plaintiff,                 :
v.                                                             :
                                                                   ORDER
                                                               :
KRASDALE FOODS, INC. and ALPHA I                               :
                                                                   20 CV 8711 (VB)
MARKETING CORP.,                                               :
                                                               :
                            Defendants.                        :
---------------------------------------------------------------x
         Defendants having moved to dismiss the complaint pursuant to Rule 12(b)(6) (Doc. #9),
it is hereby ORDERED:

        1.      Defendants’ motion is GRANTED IN PART and DENIED IN PART. The
motion is GRANTED with respect to plaintiff’s (i) disability discrimination claims in violation
of the Americans with Disabilities Act (the “ADA”); (ii) retaliation claims in violation of Title
VII, the ADA, and the New York State Human Rights Law (“NYSHRL”); and (iii) hostile work
environment claims in violation of Title VII and the NYSHRL. The motion is DENIED with
respect to plaintiff’s sex discrimination claims pursuant to Title VII and the NYSHRL.

        2.      Plaintiff’s discrimination claims based on sex, pregnancy, and familial status in
violation of Title VII and the NYSHRL shall proceed.

        3.     An in-person conference is scheduled for September 7, 2021, at 11:00 a.m., at
which time the Court will issue a bench ruling explaining the basis for its decision. This
conference shall also serve as an initial conference in this matter. The conference will take
place at the Courthouse, in Courtroom 620.

         4.     By August 31, 2021, counsel shall file on the ECF docket their proposed Civil
Case Discovery Plan and Scheduling Order, a blank copy of which will be attached to the Notice
of Initial Conference. The Notice of Initial Conference will be separately docketed.

        5.       The Clerk is instructed to terminate the motion. (Doc. #9).

Dated: August 11, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
